DETAILED ACTION
Applicant’s reply filed on 05/13/2022 is acknowledged.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Referring to claim 1, the limitation “each grid having a first plurality of rows electrically in series, a second plurality of columns in parallel, wherein a number of columns in the second plurality of columns is defined as C, wherein all of the one or more grids have a same number of columns, and a number of LEDs in each concentric circle is an odd multiple of C, and no concentric circles that have a number of LEDs that is not an odd multiple of C are present on the printed circuit board, and wherein at least one of the concentric circles has a different number of LEDs than another concentric circle” contains new matter.
Specification mentions that a zone is defined as an annular ring containing a plurality of concentric circles, or as the center circle.   Each zone comprises an integral number of grids. In certain embodiments, each zone is exactly one grid, however, specification does not mention that  what is the integral number of grids, what area in figures and specification that defines plural grids.  Specification also do not mention that each block is a grid, a grid have plurality of blocks and each block same number of sub columns, not a grid, for example, consider annular ring in figure 7 in view of  fig. 3 (fig.3 defined as the grid, see specification), no of columns (32) in inner circle not same as no of  column in outer circle (72), therefore, how all of the one grids have a same number of columns.  
When considering center circle as one grid in fig. 7, the number of lids are 11 in the one grid, and number of sub-column in blocks is not same (arrangement requires such as 5+6 or 2+3+6 in blocks)  , and column are also 11 in a grid, and considering annular rings as other grid in fig. 7, the number of lids are 11 in the one grid.
Therefore, the Applicant do not have clear support that “wherein all of the one or more grids have a same number of columns,  and no concentric circles that have a number of LEDs that is not an odd multiple of C are present on the printed circuit board, and wherein at least one of the concentric circles has a different number of LEDs than another concentric circle”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


the limitation “each grid having a first plurality of rows electrically in series, a second plurality of columns in parallel, wherein a number of columns in the second plurality of columns is defined as C, wherein all of the one or more grids have a same number of columns, and a number of LEDs in each concentric circle is an odd multiple of C, and no concentric circles that have a number of LEDs that is not an odd multiple of C are present on the printed circuit board, and wherein at least one of the concentric circles has a different number of LEDs than another concentric circle”  is unclear.
 Specification do not provide how plurality grid area excepts “a zone is defined as an annular ring containing a plurality of concentric circles, or as the center circle.   Each zone comprises an integral number of grids. In certain embodiments, each zone is exactly one grid”; therefore, broadly consider as an annular ring containing a plurality of concentric circles and a center circle as two grids; therefore, a center circle having 11 columns while concentric circles of annular ring having higher columns than the center circle, also, each concentric circle of the annular ring has different number of columns.
The claims also lacking sufficient structure  wherein plurality of blocks in the grids, wherein each block having the same number of sub-colums, not column of grids. 
Additionally, when considering blocks in more grids (annular ring and central circle) have a same number of sub columns, fig. 7 having only 11 leds, blocks  requires arrangement of 2 blocks; one block  with 8 sub-columns and other blocks with 3 sub-column. 
Therefore, appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 21-22 are rejected under 35 U.S.C. 103 as being unpateable over Yoji et al. (JP2013038018, hereinafter Yoji) in view of Moeck et al. (US20130170200, hereinafter Moeck).
Referring to claim 1, Yoji discloses a heating system (figures 4, and/or  26 or 28) comprising: 
a printed circuit board (2 ); and 
light emitting diodes (30) arranged in n a plurality of concentric circles on the printed circuit board (30 in two concentric circles ), 
wherein the LEDs are electrically configured as one or more grids (one grid made of 2 annular rings in figure 4 and 26 or 28; herein considering one grid) , 
each grid having a first plurality of rows electrically in series  (two concentric rows electrically connected in series see figure 9-10),  
a second plurality of columns in parallel (number of columns of one grid having two rings; herein number of columns are equal to number of LEDs (96 in figure 4) in each concentric ring)) and 
a number of column in the second plurality of column wherein the second plurality  is defined as C, and 
wherein all of the one or more grid have same number of columns (herein all of the one grid has same number of column);
a number of LED in each concentric circle is odd multiple of C (number of LEDs is 96=  odd multiple of C (1 times 96)), and 
no concentric circles that have a number of LEDs that is not an odd multiple of C are present on the printed circuit board ( no concentric circle of LED present other than the one grid above having two concentric circles, see figure 4 and 26).
Yoji fails to discloses at least one of the concentric circles has a different number of LEDs than another concentric circle.
Moeck discloses at least one of the concentric circles has a different number of LEDs than another concentric circle (see figure 2, wherein the grid having same number of columns in each of the blocks and an inner the concentric circle has a different number of LEDs than outer concentric circle; and each; a number of LED in each concentric circle is odd multiple of C (3x3 in inner circle; 3x5 in middle circle, and 3x9 in outer circle).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Yoji  to  Led arrangement as taught by Moeck on the board of the Yoji in order to ather leads to discrete regular, “rhythmic” color patterns and/or  the distance between the red LEDs is maximized in a cluster having red and green LEDs distributed as uniformly as possible.

Note: the rejection above given under USC 103 is based on modified subject matter including blocks as mentioned in the USC 112 above to advance prosecution; however, proper amendment requires based on U.S.C 112 to consider this rejection).

Referring to claim 2, Yoji in view of Moeck disclose the heating system of claim 1, wherein the printed circuit board comprises exactly one signal routing layer ( 22 on signal routing layer 23 in figure 10 of Yoji).

Referring to claim 3, Yoji in view of Moeck disclose the heating system of claim 1, wherein  the one or more grids comprises, wherein each grid forms a zone, wherein a zone has a center circle or an annular ring shape ( Yoji in figure 28 having two grids wherein each grid having a zone which can be at least one annual ring row of LEDs).

Referring to claim 5, Yoji in view of Moeck disclose the heating system of claim 1, wherein a number of rows in each grid is determined based on a grid voltage and a voltage drop across each LED (Schaller discloses the claimed structure rows in each grid, therefore, grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED).

Referring to claim 21, Yoji in view of Moeck disclose the heating system of claim 2, wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from an outer edge of the printed circuit board toward a center of the printed circuit board, passing through each LED on the printed circuit board (see 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from outer edge to inner edge of substrate 2) .

Referring to claim 22, Yoji in view of Moeck disclose the heating system of claim 2, wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a center of the printed circuit board toward an outer edge of the printed circuit board, passing through each LED on the printed circuit board (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a center of the printed circuit board toward an outer edge of board 2, passing through each LED of substrate 2).


Claims 4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoji, Moeck, and  Schaller et al. (US20160379853, hereinafter Schaller).

Referring to claim 4, Yoji in view of Moeck disclose the heating system of claim 1, but fails to disclose a plurality of grid power supplies, each in communication with a respective zone, such that LEDs in each zone are independently controlled.
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Yoji in view of Moeck to have each LED light zones connected to individual power source as mentioned in Schaller because this type of arrangement would help to increase or decrease emitted light and/or heat by user’s need by switching some zones on while others off, or as dimmable or controllable source at different intensity. 

Referring to claim 23, Yoji in view of Moeck and Schaller disclose the heating system of claim 4, wherein the printed circuit board comprises exactly one signal routing layer, and wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a location on the printed circuit board toward a second location closer to a center of the printed circuit board, passing through each LED in the zone (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a loaction of  board 2 toward toward a second location closer to a center of board 2, passing through each LED of substrate 2).

Referring to claim 24, Yoji in view of Moeck and Schaller disclose the heating system of claim 4, wherein the printed circuit board comprises exactly one signal routing layer, and wherein the signal traces are arranged on the exactly one signal routing layer such that current flows from a location on the printed circuit board toward a second location further from a center of the printed circuit board, passing through each LED in the zone (see zigzag pattern 22 on 23 in figure 4 in view of figure 10 wherein figure 4 wherein current flows based on pattern of 22 which extending from a location of  board 2 toward a second location further from a center of board 2, passing through each LED in the zone).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoji in view of Moeck, and further in view of Kim et al. (US20150028753, hereinafter Kim).
Referring to claim 6, Yoji in view of Moeck disclose the heating system of claim 1, the number of rows in each grid is 80 or more (whole circuit board LEDS as one grid has rectangle sub grids each with multiple rows more than 80 in figure 9), but fails to disclose wherein the grid voltage is about 300V.
Kim discloses a driving power source of the LED lamp module may be a device supplying output power of DC 300V (paragraph 0059) and further discloses grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED (see paragraph 0057).
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Yoji in view of Moeck to have specific grids and grid voltages, ordinary skill in the art determines specific grid voltages based on technique given by Kim in order to generate certain brightens and/or heat. 

Referring to claim 7, Yoji in view of Moeck disclose the heating system of claim 6, wherein a number of columns in each grid is 5 or more (see figure 9 of Schaller).

Applicant’s arguments with respect to claim(s)  1-7 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847